DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 14-20, and 33 in the reply filed on 7/25/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 3, 4, 9, 11, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US pat 9024448).
	With respect to claim 1, Jang et al. teach a semiconductor package comprising (see figs. 1-16, particularly fig. 3 and associated text): 
a package substrate 10 with vent holes 17 formed therethrough; 
semiconductor chips 200 disposed on the package substrate; and 
a molding layer 20 including an upper molding portion that encapsulates the semiconductor chips, and a lower molding portion that is connected to the upper molding portion through the vent holes, 
wherein the package substrate includes: 
a substrate body including a plurality of unit regions with the vent holes disposed therethrough; 
ball lands 150 (middle) disposed in each of the unit regions of the substrate body; and 
first and second dam patterns 150 (edge) that are spaced apart from the ball lands of the substrate body, extending across the unit regions and further extending into edge regions of the substrate body, which is outside of the unit regions.  
	With respect to claim 2, Jang et al. teach the lower molding portion extends across the unit regions to partially overlap with spaces between the first and second dam patterns and further extends into the edge regions of the substrate body, which is outside of the unit regions.
	With respect to claim 3, Jang et al. teach the vent holes are disposed between the first and second dam patterns of the package substrate.  
	With respect to claim 4, Jang et al. teach the first and second dam patterns include linear patterns that extend while facing each other.  
	With respect to claim 9, Jang et al. teach the first and second dam patterns and the ball lands include substantially the same metal material.  
	With respect to claim 11, Jang et al. teach the substrate body includes first and second surfaces that are on opposite sides of each other, wherein the semiconductor chips are disposed on the first surface, and wherein the ball lands and the first and second dam patterns are disposed under the second surface.  
	With respect to claim 12, Jang et al. teach the edge region of the substrate body includes a portion between an outermost unit region, among the unit regions, and an edge of the substrate body.  
	With respect to claim 13, Jang et al. teach the vent holes overlap with the semiconductor chips.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US pat 9024448).
With respect to claim 10, Jang et al. fail to teach the land pad and dam patterns or contact are made of copper.
However, the use of copper as contact material is well-known in semiconductor art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 15, 16-17, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US pat 9024448).
	With respect to claim 14, Jang et al. teach a semiconductor package comprising (see figs. 1-16, particularly fig. 3 and associated text): 
a package substrate 10 with vent holes 17 formed therethrough; 
semiconductor chips 200 disposed on the package substrate; and 
a molding layer 20 including an upper molding portion that encapsulates the semiconductor chips, and 
a lower molding portion that is connected to the upper molding portion through the vent holes, wherein the package substrate includes: 
a substrate body including first and second edges that are on opposite sides of each other and a surface between the first and second edges; 
ball lands 150 (middle) disposed on the surface of the substrate body; and 
first and second dam patterns 150 (edge) spaced apart from the ball lands, extending to the first and second edges across the surface.  
	With respect to claim 15, Jang et al. teach the lower molding portion extends to the first and second edges across the surface of the substrate body and across the unit regions to partially overlap with spaces between the first and second dam patterns.  
With respect to claim 16, Jang et al. teach the vent holes are disposed between the first and second dam patterns of the package substrate.
 With respect to claim 17, Jang et al. teach the first and second dam patterns include linear patterns that extend to face each other.  
	With respect to claim 19, Jang et al. teach the first and second dam patterns and the ball lands include substantially the same metal material. 
 	With respect to claim 20, Jang et al. teach the vent holes overlap with the semiconductor chips.

Allowable Subject Matter
Claims 5-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Claim 33 is allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814